Name: Commission Regulation (EC) No 67/2004 of 15 January 2004 derogating from Regulation (EC) No 174/1999 as regards the term of validity of export licences in the milk and milk products sector
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32004R0067Commission Regulation (EC) No 67/2004 of 15 January 2004 derogating from Regulation (EC) No 174/1999 as regards the term of validity of export licences in the milk and milk products sector Official Journal L 010 , 16/01/2004 P. 0013 - 0013Commission Regulation (EC) No 67/2004of 15 January 2004derogating from Regulation (EC) No 174/1999 as regards the term of validity of export licences in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Article 31(14) thereof,Whereas:(1) Article 6 of Commission Regulation (EC) No 174/1999(2) lays down the term of validity of export licences.(2) The accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the Community on 1 May 2004 will create a new situation on the market in milk products, which will require appropriate measures to be adopted for the management of export refunds.(3) To enable the new management measures for export refunds to take effect on the date of accession, the term of validity of export licences for milk products for which an application has been lodged up to 31 March 2004 should be limited to 30 April 2004.(4) A derogation from Regulation (EC) No 174/1999 should therefore be made.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1By way of derogation from Article 6 of Regulation (EC) No 174/1999, the term of validity of export licences with advance fixing of the refund which are applied for up to 31 March 2004 in respect of the products referred to in points (a) to (d) of that Article shall expire on 30 April 2004.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply to export licences applied for as from the date of its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 January 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1787/2003 (OJ L 270, 21.10.2003, p. 121).(2) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 1948/2003 (OJ L 287, 5.11.2003, p. 13).